Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-20 and 22-23 of U.S. Patent No. 10,764,881 (hereinafter referred to as ‘881). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious subsets and/or variants of each other.
Regarding claim 1, ‘881 describes a method comprising: 
receiving resource releasing signaling from a base station, wherein the resource releasing signaling indicates resource location information;
  determining, based on the resource location information, a time-frequency resource corresponding to the resource location information in allocated resources that have been allocated by the base station to a user equipment (UE) for data transmission;  and 
releasing the time-frequency resource, wherein:
the allocated resources comprise K bundling transmission time intervals (TTIs), the K bundling TTIs are configured to transmit a same data block with K redundancy versions (RVs) respectively, the time-frequency resource comprises a first frequency that is a part or all of a frequency allocated to the UE in a target TTI in the K bundling TTIs, and K is an integer greater than 1 (claim 1 subset & reworded).
Regarding claim 2, ‘881 describes:
wherein the resource location information comprises at least one of information of a location in a time domain, information of a location in a frequency domain, or a carrier indicator (claim 2).
 	Regarding claim 3, ‘881 describes:
wherein the resource location information comprises the information of the location in the time domain and the information of the location in the frequency domain, and determining and releasing the time-frequency resource comprises: 
determining, based on the information of the location in the time domain and the information of the location in the frequency domain, a target time period corresponding to the information of the location in the time domain and a target frequency corresponding to the information of the location in the frequency domain in the allocated resources;  and 
releasing the time-frequency resource comprising the target time period and the target frequency (claim 3 subset).
	Regarding claim 4, ‘881 describes:
determining whether the time-frequency resource comprising the target time period and the target frequency overlaps a first time-frequency resource;  and 
when at least one time-frequency sub-resource in the time-frequency resource comprising the target time period and the target frequency overlaps the first time-frequency resource, releasing a remaining time-frequency sub-resource in the time-frequency resource other than the at least one time-frequency sub-resource, wherein a 
 	Regarding claim 5, ‘881 describes:
wherein the resource location information comprises the information of the location in the time domain, and determining and releasing the time-frequency resource comprises: 
determining, based on the information of the location in the time domain, a target time period corresponding to the information of the location in the time domain in the allocated resources, and determining, as a target frequency, each frequency allocated to the UE in the target time period;  and 
releasing the time-frequency resource comprising the target time period and the target frequency (claim 6 subset).
  	Regarding claim 6, ‘881 describes:
wherein the information of the location in the time domain comprises a quantity of orthogonal frequency division multiplexing (OFDM) symbols (claim 4).
	Regarding claim 7, ‘881 describes:
wherein the allocated resources comprise a semi-persistent scheduling (SPS) resource, and the first frequency comprised in the time-frequency resource comprises the part or all of the frequency allocated to the UE in the target TTI in the SPS resource (claim 8 subset).
	Regarding claim 8, ‘881 describes:
setting uplink transmit power on a released part of the target TTI to zero (claim 7 subset).
Regarding claim 9, ‘881 describes a communications apparatus for a user equipment (UE), comprising a processor, and a memory;  
wherein the processor is configured to execute program codes stored in the memory, and when executed by the processor, the program codes cause the communications apparatus to: 
receive resource releasing signaling from a base station, wherein the resource releasing signaling indicates resource location information;  
determine, based on the resource location information, a time-frequency resource corresponding to the resource location information in allocated resources that have been allocated by the base station to the UE for data transmission;  and 
release the time-frequency resource, wherein 
the allocated resources comprise K bundling transmission time intervals (TTIs), the K bundling TTIs are configured to transmit a same data block with K redundancy versions (RVs) respectively, the time-frequency resource comprises a first frequency that is a part or all of a frequency allocated to the UE in a target TTI in the K bundling TTIs, and K is an integer greater than 1 (claim 15 subset).
	Regarding claim 10, ‘881 describes:
wherein the resource location information comprises at least one of information of a location in a time domain, information of a location in a frequency domain, or a carrier indicator (claim 16, identical).
	Regarding claim 11, ‘881 describes:

determining, based on the information of the location in the time domain and the information of the location in the frequency domain, a target time period corresponding to the information of the location in the time domain and a target frequency corresponding to the information of the location in the frequency domain in the allocated resources;  and 
releasing the time-frequency resource comprising the target time period and the target frequency (claim 17 subset).
when the program codes are executed by the processor, the communications apparatus is further configured to perform: 
determining whether the time-frequency resource comprising the target time period and the target frequency overlaps a first time-frequency resource;  and 
when at least one time-frequency sub-resource in the time-frequency resource consisting of the target time period and the target frequency overlaps the first time-frequency resource, releasing a remaining time-frequency sub-resource in the time-frequency resource other than the at least one time-frequency sub-resource, wherein a time-frequency location of the first time-frequency resource is known by UEs in a serving cell in which the UE is located (claim 19 subset).
	Regarding claim 13, ‘881 describes:

determining, based on the information of the location in the time domain, a target time period corresponding to the information of the location in the time domain in the allocated resources, and determining, as a target frequency, each frequency allocated to the UE in the target time period;  and 
releasing the time-frequency resource comprising the target time period and the target frequency (claim 20 subset).
	Regarding claim 14, ‘881 describes:
wherein the information of the location in the time domain comprises a quantity of 
orthogonal frequency division multiplexing (OFDM) symbols (claim 18).
	Regarding claim 15, ‘881 describes:
 	wherein the allocated resources comprise a semi-persistent scheduling (SPS) resource, and the first frequency comprised in the time-frequency resource comprises the part or all of the frequency allocated to the UE in the target TTI in the SPS resource (claim 22 subset).
 	Regarding claim 16, ‘881 describes:
when the program codes are executed by the processor, the communications apparatus is further configured to perform: 
setting uplink transmit power on a released part of the target TTI to zero (claim 23 reworded).
Regarding claim 17, ‘881 describes a communications apparatus for a base station, comprising a processor, and a memory;  
wherein the processor is configured to execute program codes stored in the memory, and when executed by the processor, the program codes cause the communication apparatus to: send, to at least one UE, resource releasing signaling that indicates resource location information, wherein the resource releasing signaling instructing the at least one UE to determine, based on the resource location information, 
a time-frequency resource corresponding to the resource location information in allocated resources that have been allocated by a network side to the at least one UE for data transmission, and to release the time-frequency resource;  and 
perform, with the at least one UE after sending the resource releasing signaling, 
data transmission over a first resource of the allocated resources excluding the time-frequency resource that is released;  and 
wherein the allocated resources comprise K bundling transmission time intervals (TTIs), the K bundling TTIs are configured to transmit a same data block with K redundancy versions (RVs) respectively, the time-frequency resource comprises a first frequency that is a part or all of a frequency allocated to the at least one UE in a target TTI in the K bundling TTIs, and K is an integer greater than 1 (claim 15 subset, where “communications apparatus for a base station” can be derived by the claim contents).
	Regarding claim 18, ‘881 describes:
wherein the resource location information comprises at least one of information of a location in a time domain, information of a location in a frequency domain, or a carrier indicator (claim 16).
Regarding claim 19, ‘881 describes:
wherein the information of the location in the time domain comprises a quantity of 
orthogonal frequency division multiplexing (OFDM) symbols (claim 18).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon overcoming the above Obvious Double Patenting rejections, the claims are allowed for the same reasons as the parent patent, comprising the following deemed allowable subject matter:
wherein the allocated resources comprise K bundling transmission time intervals (TTIs), the K bundling TTIs are configured to transmit a same data block with K redundancy versions (RVs) respectively, the time-frequency resource comprises a first frequency that is a part or all of a frequency allocated to the at least one UE in a target TTI in the K bundling TTIs, and K is an integer greater than 1.
Updated search found a new closest prior art, Sakumoto (US 2011/0300888) describing base station releasing the frequency band assigned to the mobile terminal when no-communicaiton time becomes longer than the duration in which the assignment of frequency band to the mobile terminal (abstract), the notification including the release of frequency band + mobile terminal identifier (para. 64). Sakumoto, in combination with Lin (US 2011/0053626) also describing resource releasing signaling, as used in the parent application, fail to render the above allowable features obvious.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Oroskar (US 9,706,538) - LTE access system sending a change to frequency priroty #2 (connection release of frequency priority #1) (fig. 2), Seo (US 8,009,606) - Method for releasing resource e.g. frequency-time unit resource via deactivation indication of semi-persistent scheduling (title & abstract), Hsu (US 2010/0111026) describing SPS resource release (title), Lohr (US 9,380,600) describing SPS resource release procedure (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469